DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 11-20 of U.S. Application No. 16/645961 filed on 03/10/2020 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed05/11/2022. Claims 11,  14-15 and 17-20 have been amended. Claim 13 was canceled. Claims 11-12 and 14-20 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments with respect to claims 11-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 11-20 have been withdrawn.
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 11-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 11-20 have been withdrawn.


Allowable Subject Matter
Claims 11-12 and 14-20 are allowed over the prior art of record.
As per claim 11-12 and 14-20 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a method for operating at least two automated vehicles, comprising: picking up signals which are each transmitted from the at least two automated vehicles; inputting a map as a function of the signals; determining a common driving strategy for the at least two automated vehicles that optimizes a localization potential of the at least two automated vehicles, based on the map, and as a function of the signals; and operating the at least two automated vehicles7 Application Serial No. 16/645,961Reply to Office Action of February 15, 2022based on the common driving strategy; wherein the map includes at least one localization feature, wherein an accurate position of the automated vehicle is determined by detecting the localization feature and determining a position of the automated vehicle relative thereto, based on vector addition using a direction vector and a distance between the localization feature and the automated vehicle, and wherein the driving strategy includes a distance selection between the at least two automated vehicles, a velocity selection for the at least two automated vehicles, and a lane selection for the at least two automated vehicles, so that at least one of the at least two automated vehicles detects the localization feature via a driving environment sensor system
Claims 12,14-16 depend from claim 11, claim 18 depends from claim 17 and claims 20 depends from claim 19, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668